              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAII

LIONEL LIMA, JR., et al.,     )     Civ. No. 12-00509 SOM-WRP
individually and on behalf of )
all others similarly          )     ORDER CERTIFYING A QUESTION
situated,                     )     TO THE HAWAI‘I SUPREME COURT
                              )
         Plaintiffs,          )
                              )
           vs.
                              )
DEUTSCHE BANK NATIONAL TRUST  )
COMPANY,                      )
                              )
          Defendant.          )
_____________________________ )
                              )
EVELYN JANE GIBO, et al.,     )     Civ. No. 12-00514 SOM-WRP
individually and on behalf of )
all others similarly          )
situated,                     )
                              )
          Plaintiffs,         )
                              )
           vs.                )
                              )
U.S. BANK NATIONAL            )
ASSOCIATION,                  )
                              )
          Defendant.          )
_____________________________ )
                              )
DAVID EMORY BALD, et al.,           Civ. No. 13-00135 SOM-RT
                              )
individually and on behalf of )
all others similarly          )
situated,                     )
                              )
          Plaintiffs,         )
                              )
           vs.                )
                              )
WELLS FARGO BANK, N.A.,       )
                              )
          Defendant.
                              )
_____________________________ )


    ORDER CERTIFYING A QUESTION TO THE HAWAI‘I SUPREME COURT
I.        CERTIFIED QUESTION.

          Pursuant to section 602-5(a)(2) of Hawai‘i Revised

Statutes and Rule 13 of Hawai‘i Rules of Appellate Procedure,

this court respectfully certifies the following question to the

Hawai‘i Supreme Court:

          When (a) a borrower has indisputably
          defaulted on a mortgage for real property,
          (b) a lender has conducted a nonjudicial
          foreclosure sale but has not strictly
          complied with the requirements governing
          such sales, and (c) the borrower sues the
          lender over that noncompliance after the
          foreclosure sale and, if the property was
          purchased at foreclosure by the lender,
          after any subsequent sale to a third-party
          purchaser, may the borrower establish the
          requisite harm for liability purposes under
          the law of wrongful foreclosure and/or
          section 480-2 of Hawai‘i Revised Statutes by
          demonstrating the loss of title, possession,
          and/or investments in the property without
          regard to the effect of the mortgage on
          those items?

          The gist of the above question may be restated

(assuming but not including the underlying factual predicates)

as a question about which party has the burden of proof:

          Is the effect of the mortgage considered
          only as a matter of setoff that a lender has
          the burden of proving after the borrower
          establishes the amount of the borrower’s
          damages, or does a borrower with no
          preforeclosure rights in property except as
          encumbered by a mortgage bear the burden of
          accounting for the effect of the mortgage in
          establishing the element of harm in the
          liability case?



                                2
          This question of substantive Hawai‘i law is

“determinative of the cause” in three putative class actions

before this court and is not answered by “clear controlling

precedent in the Hawai‘i judicial decisions.”   Haw. R. App. P.

13(a).

          The three cases are Lionel Lima, et al. v. Deutsche

Bank National Trust Company, Civ. No. 12-00509 SOM-WRP (“Lima”);

Evelyn Jane Gibo, et al. v. U.S. Bank National Association, Civ.

No. 12-00514 SOM-WRP (“Gibo”); and David Emory Bald, et al. v.

Wells Fargo Bank, N.A., Civ. No. 13-00135 SOM-RT (“Bald”).

          A negative answer to the certified question will

dispose of all claims in each case.   This court therefore

respectfully asks the Hawai‘i Supreme Court to exercise its

discretion to accept and decide the certified question.

II.       STANDARD FOR CERTIFYING A QUESTION.

          The Hawai‘i Supreme Court has jurisdiction and power

“[t]o answer, in its discretion, any question of law reserved by

a circuit court, the land court, or the tax appeal court, or any

question or proposition of law certified to it by a federal

district or appellate court if the supreme court shall so

provide by rule[.]”   Haw. Rev. Stat. § 602-5(a)(2).

          “When a federal district court or appellate court

certifies to the Hawai‘i Supreme Court that there is involved in

any proceeding before it a question concerning the law of

                                 3
Hawai‘i that is determinative of the cause and that there is no

clear controlling precedent in the Hawai‘i judicial decisions,

the Hawai‘i Supreme Court may answer the certified question by

written opinion.”    Haw. R. App. P. 13(a).

            The court certifying a question must provide “a

statement of prior proceedings in the case, a statement of facts

showing the nature of the cause, the question of law to be

answered, and the circumstances out of which the question

arises.”    Haw. R. App. P. 13(b).

III.        STATEMENT OF PRIOR PROCEEDINGS AND OF FACTS.

            These three putative class actions 1 have proceeded in a

parallel manner.    Filed in 2012 in state court and removed to

federal court, these cases have lengthy histories, which the

court summarizes here only as relevant to the certified

question.

            Lima arises from alleged conduct relating to

the nonjudicial foreclosure of properties owned by Plaintiffs

Lionel Lima, Jr., Barbara-Ann Delizo-Lima, Calvin Jon Kirby II,

Leneen Kron, Deirdre-Dawn K. Cabison, James C. Clay, Scott A.

Coryea, Katheryn Coryea, Richard H. Farnham, Nancy L. Farnham,

Timothy Ryan, Donna Ryan, Kaniala Salis, and Brian S. Weatherly

(all fourteen plaintiffs referred to collectively as “the Lima

Plaintiffs”).    The Lima Plaintiffs are suing Defendant Deutsche


1   No class has been certified to date.
                                  4
Bank National Trust Company (“Deutsche Bank”).    See Lima, ECF

No. 238 (Second Amended Complaint). 2

           Gibo arises from alleged conduct relating to the

nonjudicial foreclosure of property owned by Plaintiffs Evelyn

Jane Gibo, Patrick Stephen Hemmens, Deanne Davidson Hemmens,

Vincent Labasan, and Jennifer Strike (all five plaintiffs

referred to collectively as “the Gibo Plaintiffs”).    The Gibo

Plaintiffs are suing Defendant U.S. Bank National Association

(“U.S. Bank”).    See Gibo, ECF No. 196 (Second Amended

Complaint). 3

           Finally, Bald arises from alleged conduct relating to

the nonjudicial foreclosure of property owned by Plaintiffs

David Emory Bald, Emily Lelis, James L.K. Dahlberg, Michael John

Myers, Jr., Tham Nguyen Myers, David Levy, and Thomas T. Au (all

seven plaintiffs referred to collectively as “the Bald

Plaintiffs”).    The Bald Plaintiffs are suing Defendant Wells




2 The Second Amended Complaint, filed on June 20, 2018, is the
operative complaint in Lima. The Lima Plaintiffs filed their
original Complaint in state court on June 4, 2012, and a First
Amended Complaint on September 6, 2012. Lima, ECF Nos. 1-1, 1-
2.

3 The Second Amended Complaint, filed on June 20, 2018,   is the
operative complaint in Gibo. The Gibo Plaintiffs filed    their
original Complaint in state court on June 18, 2012, and   a First
Amended Complaint on September 6, 2012. Gibo, ECF Nos.    1-1, 1-
2.
                                5
Fargo Bank, N.A. (“Wells Fargo”).      See Bald, ECF No. 99 (First

Amended Complaint). 4

          This order refers to the Lima Plaintiffs, Gibo

Plaintiffs, and Bald Plaintiffs collectively as “Plaintiff

Borrowers” and to Deutsche Bank, U.S. Bank, and Wells Fargo

collectively as “Defendant Banks.” 5

          When removed, the cases included claims not only

against Defendant Banks, but also against David Rosen, Defendant

Banks’ attorney in the foreclosure proceedings.      Plaintiff

Borrowers alleged that Defendant Banks and Rosen had breached

their duties in selling the properties when they advertised the

foreclosure sales as sales by quitclaim deed and postponed the

sales without publishing notices of new dates and times.

          Plaintiff Borrowers owned properties in Hawai‘i

encumbered by mortgages.    Each Plaintiff Borrower defaulted on

his or her mortgage.    Each Bald Plaintiff’s mortgage debt

exceeded the amount obtained through the foreclosure sale.


4 The First Amended Complaint, filed on November 27, 2017, is the
operative complaint in Bald. The Bald Plaintiffs filed their
original Complaint in state court on July 23, 2012, and an
amended Complaint on September 7, 2012. Bald, ECF Nos. 1-1, 1-
3.

5 Plaintiff Borrowers in each case are represented by the same
counsel. The only exception is Emily Lelis. Currently
proceeding pro se, she has yet to file anything or appear in
court. See Bald, ECF Nos. 145, 155. Deutsche Bank and U.S.
Bank are represented by the same counsel; Wells Fargo is
represented by separate counsel. With the overlap in counsel,
much of the briefing across the three cases also overlaps.
                                6
Bald, ECF No. 170-1, PageID # 3297.   Although this court has

less detailed information for the Lima and Gibo Plaintiffs, they

also appear to have had mortgage balances exceeding the

foreclosure sales prices.   Lima, ECF No. 238-1, PageID #s 10594-

96; Gibo, ECF No. 260-1, PageID #s 11089-90.   Further, Wells

Fargo described some Bald Plaintiffs as having deliberately

chosen to default, as they were investors who owned multiple

properties and decided to spend their funds on more profitable

properties.   Bald, ECF No. 170-1, PageID # 3297.

          Following the defaults, Defendant Banks, as

mortgagees, initiated nonjudicial foreclosure proceedings, and

the properties were sold in foreclosure between 2008 and 2011.

Third parties purchased some of the properties.     Defendant Banks

purchased other properties themselves at the foreclosure sales

and later sold them to third-party purchasers.

          Plaintiff Borrowers sued Defendant Banks, asserting

violations of the mortgages’ power of sale clause, violations of

section 667-5 of Hawai‘i Revised Statutes, and unfair and

deceptive acts or practices (“UDAP”) in violation of section

480-2 of Hawai‘i Revised Statutes.    Lima, ECF No. 1-2; Gibo, ECF

No. 1-2; Bald, ECF No. 1-3.




                                 7
          This court granted motions to dismiss filed by

Defendant Banks and Rosen in each case, dismissing all claims. 6

Lima, ECF No. 77; Gibo, ECF No. 94; Bald, ECF No. 45.    The court

concluded that Hawai‘i’s nonjudicial foreclose law did not bar

advertisements of sales by quitclaim deeds and did not require

publication of auction postponements.   Plaintiff Borrowers

appealed the court’s orders to the Ninth Circuit.    The Lima and

Gibo appeals were consolidated, and the same Ninth Circuit panel

presided over both the Lima/Gibo appeal and the Bald appeal.

          The Ninth Circuit withheld any ruling pending the

Hawai‘i Supreme Court’s decision in Hungate v. Law Office of

David B. Rosen, 139 Haw. 394, 391 P.3d 1 (2017).    Ultimately, in

unpublished decisions, the Ninth Circuit, relying on Hungate,

reversed the dismissal of claims against Defendant Banks and

remanded the cases to this court.   Bald v. Wells Fargo Bank,

N.A., 688 F. App’x 472 (9th Cir. 2017); Lima v. Deutsche Bank

Nat’l Tr. Co., 690 F. App’x 911 (9th Cir. 2017).    The Ninth

Circuit held that Plaintiff Borrowers had standing as

“consumers” under section 480-2 of Hawai‘i Revised Statutes, had

adequately alleged that Defendant Banks’ advertising and

postponement practices were unfair within the meaning of section

480-2, and had alleged sufficient facts showing injury under



6 The Bald Plaintiffs had previously dismissed Rosen from their
lawsuit, so the court denied Rosen’s motion to dismiss as moot.
                                8
section 480-2.    See Bald, 688 F. App’x at 474-77; Lima, 690 F.

App’x at 913.    In the Lima/Gibo appeal, the Ninth Circuit also

held that the Lima and Gibo Plaintiffs had sufficiently alleged

Deutsche Bank’s and U.S. Bank’s liability for the alleged

conduct.   Lima, 690 F. App’x at 913-14.   The Ninth Circuit

affirmed the dismissal of the claims against Rosen.     Id. at 915.

           On remand, this court gave Plaintiff Borrowers leave

to file amended complaints.    The amended complaints removed

Rosen as a defendant, added new plaintiffs, and added other

practices that Defendant Banks had allegedly wrongfully engaged

in during the nonjudicial foreclosure proceedings.    Plaintiff

Borrowers complained of the following practices:

           a.   Recording and publishing Notices of
           Sale that did not include a “description of
           the mortgaged property” (a) as required by
           HRS Section 667-7(a)(1) (2008) and (b) which
           was “sufficient to inform the public of the
           nature of the property to be offered for
           sale” and “calculated to interest
           purchasers,” as required by Ulrich v. Sec.
           Inv. Co., 35 Haw. 158, 172-73 (1939);

           b.   Publishing and/or posting the Notice of
           Sale for less time than required by statute;

           c.   Selling the property despite having
           failed to send the borrower a notice of
           acceleration that gave the notice that the
           standard form mortgage required about the
           unconditional right the borrower had to
           bring a separate suit to stop the sale.

           d.   Issuing notices of sale that lacked a
           description of the property that would
           interest prospective buyers and/or comply
           with statute;
                                 9
          e.   Advertising the auctions of properties
          by “quitclaim deed” and/or without any
          covenants or warranties of title whatsoever;

          f.   Postponing auctions so frequently that
          the substantial majority of sale dates
          advertised in the Class’s published notices
          of sale were not the actual auction dates;

          g.   Postponing auctions without publishing
          notices of the rescheduled auctions’ new
          dates and times;

          h.   Changing the location of the auction
          without publishing the new location; and

          i.   Including as a term of sale that time
          was of the essence and that successful
          bidders were expected to close their sales
          within thirty days of their auctions, when
          in fact such sales either never, or almost
          never, closed within the specific timeframe.

Lima, ECF No. 182, PageID #s 6540-41; Gibo, ECF No. 196, PageID

#s 6520-21; see also Bald, ECF No. 99, PageID #s 2577-78

(complaining of roughly half of the listed practices).

          In their amended complaints, Plaintiff Borrowers now

assert: (1) a tort claim for wrongful foreclosure, and (2) a

UDAP claim under section 480-2. 7   Lima, ECF No. 182, PageID

#s 6550, 6564; Gibo, ECF No. 196, PageID #s 6530, 6541; Bald,

ECF No. 99, PageID # 2604.


7 The claim is phrased as one for both UDAP and unfair methods of
competition (“UMOC”). See, e.g., Lima, ECF No. 182, PageID
# 6564. While section 480-2 applies to both UDAP and UMOC
claims, Plaintiff Borrowers have not made separate arguments
relating to UDAP and UMOC. See HRS § 480-2(a) (“Unfair methods
of competition and unfair or deceptive acts or practices in the
conduct of any trade or commerce are unlawful.”).
                                10
            Plaintiff Borrowers seek damages “at law and in

equity, including but not limited to rescissory or equitable

damages intended to be equivalent to restoration of title and

possession unlawfully taken from Plaintiffs and the other

members of the Class, market value, lost rental value and sums

expended by Plaintiffs and other members of the Class in the

acquisition and/or improvement of their wrongfully sold

properties, moving or rental of alternate properties.”     Lima,

ECF No. 182, PageID # 6570; Gibo, ECF No. 196, PageID # 6547;

see also Bald, ECF No. 99, PageID # 2608. 8   They also seek

several other forms of relief, including treble damages.

            Defendant Banks in each case filed motions for summary

judgment, arguing, among other things, that Plaintiff Borrowers’

claims fail because they cannot prove the harm element of either

their wrongful foreclosure claim or their section 480-2 claim.

Lima, ECF No. 238; Gibo, ECF No. 260; Bald, ECF No. 170.

Defendant Banks argue that, assuming that Defendant Banks


8   The Bald complaint uses slightly different wording:

       [D]amages at law and in equity, including but not
       limited to rescissory or equitable damages
       intended to be equivalent to a restoration of
       title and possession unlawfully taken from
       Plaintiffs and the other members of the Class,
       and sums expended by Plaintiffs and the other
       members of the Class in the acquisition and/or
       improvement of their wrongfully sold
       properties[.]

Bald, ECF No. 99, PageID # 2608 (emphasis added).
                                11
engaged in the alleged practices and that those practices

violated the powers of sale and the statutes governing

nonjudicial foreclosure proceedings, Plaintiff Borrowers offer

no evidence that they suffered any harm as a result of the

practices.   Lima, ECF No. 238-1, PageID #s 10587-10600, 10601-

02, 10610-11; Gibo, ECF No. 260-1, PageID #s 11081-94, 11095-96,

11104-05; Bald, ECF No. 170-1, PageID #s 3295-3300.   Defendant

Banks argue that Plaintiff Borrowers provide no evidence that

Plaintiff Borrowers would have been able to keep their

properties had the allegedly wrongful actions not occurred, that

the sales prices of the properties would have been higher had

the actions not occurred, and/or that the properties’ sales

prices or fair market values exceeded the amounts owed on

Plaintiff Borrowers’ mortgages.

          Plaintiff Borrowers respond that evidence that each

Plaintiff Borrower lost title, possession, and the value of

investments in that Plaintiff Borrower’s property is sufficient

to survive summary judgment.   Lima, ECF No. 247, PageID

#s 13966-80; Gibo, ECF No. 268, PageID #s 13125-39; Bald, ECF

No. 185, PageID #s 4704-13.    Plaintiff Borrowers argue that they

were harmed by the loss of title and possession of the

properties that they had before Defendant Banks foreclosed.

According to Plaintiff Borrowers, their mortgage debts are

relevant only after Defendant Banks’ liability has been proven

                                  12
at trial--i.e., as a matter of setoff that Defendant Banks have

the burden of proving in the damages stage.

          After hearing argument on the summary judgment

motions, this court issued a minute order on April 30, 2019,

asking the parties to submit briefs on whether to certify a

question to the Hawai‘i Supreme Court.   The order explained:

          During summary judgment proceedings in this
          case, the court has expressed concern about
          whether Plaintiffs have adequately shown
          that they sustained harm as a result of
          Defendants’ allegedly wrongful actions.
          Plaintiffs have pointed to the loss of title
          to and possession of their real property and
          to the alleged loss of their investments in
          the property. This court is uncertain
          whether, as part of their liability case,
          Plaintiffs must take into account that any
          such loss is subject to the mortgage that
          was foreclosed on. Plaintiffs view the
          effect of the mortgage as an offset that
          Defendants have the burden of proving in the
          damages part of the case, not something that
          must be considered in determining whether,
          as a matter of the elements of the liability
          portion of the case, Plaintiffs have
          sustained harm at all. While the liability
          issue goes to the identity and nature of the
          harm, and the damages issue goes to the
          extent or amount of the harm, it is not
          presently clear to this court that the
          effect of the mortgage falls entirely and
          exclusively within the damages issue. This
          makes a difference for summary judgment
          purposes because Defendants are asking this
          court to rule that Plaintiffs fail to show
          the existence of harm in the context of the
          liability portion of the case. When
          Plaintiffs say their harm includes the loss
          of title and possession and leave out of
          that description any reference to the
          encumbrances on that title and possession,
          they appear to be saying that they satisfy
                                13
          the elements of their case in chief by
          showing that they have been deprived of more
          than they would have had even with a
          properly conducted foreclosure. Is that a
          legitimate definition of their harm for
          liability purposes under Hawaii law, or is
          the law so unclear that a question should be
          certified?

Lima, ECF No. 267; Gibo, ECF No. 288; Bald, ECF No. 198.    The

parties submitted their briefs on May 6, 2019.   Lima, ECF Nos.

273, 274; Gibo, ECF Nos. 292, 293; Bald, ECF Nos. 200, 201.

          The court has concluded that the most appropriate

course of action is to seek guidance from the Hawai‘i Supreme

Court.   In doing so, this judge recognizes her duty to decide

the matters before her.   This judge does not lightly impose on

another court while doing that.   However, in the interest of

deciding correctly and promptly, this judge, for the first time

in over 20 years on the bench, certifies a question.

IV.       QUESTION OF LAW TO WHICH AN ANSWER IS SOUGHT AND
          EFFECT OF AN ANSWER ON THE PROCEEDINGS.

          The question to which an answer is sought asks:

          When (a) a borrower has indisputably
          defaulted on a mortgage for real property,
          (b) a lender has conducted a nonjudicial
          foreclosure sale but has not strictly
          complied with the requirements governing
          such sales, and (c) the borrower sues the
          lender over that noncompliance after the
          foreclosure sale and, if the property was
          purchased at foreclosure by the lender,
          after any subsequent sale to a third-party
          purchaser, may the borrower establish the
          requisite harm for liability purposes under
          the law of wrongful foreclosure and/or
          section 480-2 of Hawai‘i Revised Statutes by
                                14
          demonstrating the loss of title, possession,
          and/or investments in the property without
          regard to the effect of the mortgage on
          those items?
          The intended focus of the certified question is on the

nature of the harm required to prove liability, not on the

calculation of the amount or extent of damages.   The court is

unsure whether the effect of the mortgage may be effectively

ignored in determining whether a borrower has established

liability.

          The question may be restated as asking about the

allocation of burdens between the parties:

          Is the effect of the mortgage considered
          only as a matter of setoff that a lender has
          the burden of proving after the borrower
          establishes the amount of the borrower’s
          damages, or does a borrower with no
          preforeclosure rights in property except as
          encumbered by a mortgage bear the burden of
          accounting for the effect of the mortgage in
          establishing the element of harm in the
          liability case?

          If the Hawai‘i Supreme Court concludes that the effect

of a mortgage must be considered in determining whether a

borrower establishes the harm element of a prima facie liability

case for wrongful foreclosure or a section 480-2 claim, this

court anticipates granting summary judgment for Defendant Banks

because Plaintiff Borrowers’ only evidence of harm relates to

the loss of title, possession, and investments in the properties

without regard to any mortgage.   A grant of summary judgment on

these grounds would dispose of all claims.
                                15
            If the Hawai‘i Supreme Court arrives at a different

conclusion, that ruling will not dispose of the cases.     Instead,

this court will need to address the remaining arguments in

Defendant Banks’ motions for summary judgment, as well as the

issues in motions to dismiss filed by Deutsche Bank and U.S.

Bank.    Lima, ECF No. 232; Gibo, ECF No. 257.   Wells Fargo has

also filed a separate motion for partial summary judgment.

Bald, ECF No. 171.   These motions are substantial and together

raise dozens of complicated and often related issues.     The

effect of the mortgage on establishing harm is the only matter

common to all Plaintiff Borrowers’ claims.    That is, even if

this court addressed all of the other issues, it is unlikely

that the claims of all named Plaintiff Borrowers would be

disposed of by motions.

            Notably, Plaintiff Borrowers in all three cases have

filed for class certification.    Lima, ECF No. 237; Gibo, ECF No.

259; Bald, ECF No. 124.   In the aggregate, the motions involve

over 1,500 borrowers whose properties were foreclosed.     In

support of their class certification motions, Plaintiff

Borrowers submitted an expert report on damages, specifically

with respect to calculations of lost rental value.     Defendant

Banks have filed motions to strike the report on Daubert

grounds.    Lima, ECF No. 234; Gibo, ECF No. 237; Bald, ECF No.

181.    The harm issue raised in Defendant Banks’ summary judgment

                                 16
motions is directly relevant to the class certification motions

and may also affect the Daubert motions. 9

            If this court denies summary judgment on liability and

grants class certification, the trials in these cases will be

lengthy.    Multiple trials may be required if certain issues need

to be tried separately.   For example, there could be separate

trials to determine the amount of damages for each Plaintiff

Borrower if damages are tied to the value of each Plaintiff

Borrower’s property and/or to the date of foreclosure of that

property.

            These cases are very old and have gone up on appeal to

the Ninth Circuit once already.    Defendant Banks argue that

certifying a question will cause further delay.    This court

understands that a federal court typically tries to predict how

a state supreme court would rule on an issue.    However, if this

court predicts incorrectly, the length of the resulting delay

and the extent and complexity of the required proceedings would

far eclipse any delay flowing from certification of a question.

            Although an affirmative answer to the question being

certified here is expected to dispose of the three cases before

this court, such an answer would not necessarily leave borrowers

in other cases with no remedy against lenders who have not


9 An answer to the certified question would likely affect several
other actions pending in this district court, some before
several other judges.
                                17
strictly complied with nonjudicial foreclosure requirements.

The question as framed here goes to the legal issue of who has

the burden of proof, and the effect of the answer in the three

cases in issue turns on whether, if Plaintiff Borrowers have the

burden, they have met or failed to meet their burden.      Even if

Plaintiff Borrowers are unsuccessful in the three cases in issue

here, that in no way precludes borrowers in other cases with

different records from meeting any burden the law may place on

them.   In short, clarifying the law will not inexorably rob all

borrowers of any remedy.

V.          LEGAL CIRCUMSTANCES OUT OF WHICH THE CERTIFIED
            QUESTION ARISES.

            Recently, the Hawai‘i Supreme Court has issued several

opinions relating to wrongful foreclosure and UDAP claims, some

with factual allegations similar to those raised in Lima, Gibo,

and Bald.    The Ninth Circuit and federal district judges in this

jurisdiction have also applied Hawai‘i substantive law to

analyze such claims.    However, the case law addressing

nonjudicial foreclosures does not provide a clear answer to the

certified question.

            This court views as unsettled how the harm issue

should be addressed in the context of both the wrongful

foreclosure tort claims and the UDAP claims before it.     Stated

in its starkest terms, resolving the parties’ dispute (and

answering the certified question) could leave Plaintiff
                                18
Borrowers with no recovery or with a windfall.    In other words,

in trying to discern where the burdens lie, this court is not

engaging in a purely philosophical exercise.    One might think

that everything will sort itself out if this court simply allows

the cases to proceed, and that whether the mortgage debt is

considered as a liability issue or as a setoff issue will not

matter to the final judgments.    That would ignore the status of

the three cases, particularly the class action issues.    Far from

trying to determine how many angels can dance on the head of a

pin, this court is trying to parse the governing law in a manner

that will allow these cases to proceed in an orderly fashion.

           A.   Wrongful Foreclosure Tort Claims.

           “Hawaii law requires strict compliance with statutory

foreclosure procedures” enumerated in section 667-5 of Hawai‘i

Revised Statutes, the now-repealed nonjudicial foreclosure

statute.   In re Kekauoha-Alisa, 674 F.3d 1083, 1090 (9th Cir.

2012) (citing Lee v. HSBC Bank USA, 121 Haw. 287, 218 P.3d 775

(2009)).   In the past few years, the Hawai‘i Supreme Court has

formally recognized the tort of wrongful foreclosure arising out

of violations of section 667-5.    See Bank of America, N.A. v.

Reyes-Toledo, 143 Haw. 249, 263, 428 P.3d 761, 775 (2018)

(citing Hungate v. Law Office of David B. Rosen, 139 Haw. 394,

407, 391 P.3d 1, 14 (2017); Santiago v. Tanaka, 137 Haw. 137,

157-58, 366 P.3d 612, 632-33 (2016); and Mount v. Apao, 139 Haw.

                                  19
167, 180, 384 P.3d 1268, 1281 (2016), as examples of the Court’s

“past consideration of potential circumstances in which a

wrongful foreclosure claim may exist in non-judicial

foreclosures”).

          The Hawai‘i Supreme Court has not yet identified the

elements of a wrongful foreclosure claim specifically in the

nonjudicial foreclosure context, but it has stated that

“[g]enerally, if a foreclosure is conducted negligently or in

bad faith to the detriment of the mortgagor, the mortgagor may

assert a claim of wrongful foreclosure by establishing the

following elements: (1) a legal duty owed to the mortgagor by

the foreclosing party; (2) a breach of that duty; (3) a causal

connection between the breach of that duty and the injury

sustained; and (4) damages.”   Reyes-Toledo, 143 Haw. at 264

n.12, 428 P.3d at 776 n.12 (citing James Buchwalter et al., 59

C.J.S. Mortgages § 650 (2009)).    Thus, “to assert a wrongful

foreclosure claim, . . . the mortgagor must have suffered an

‘injury in fact’ and damages as a result.”    Id. at 264, 28 P.3d

at 776.

          It is unclear whether the effect of the mortgage must

be considered when determining whether a borrower has provided

evidence of injury and damages in its prima facie case of

wrongful foreclosure.   As stated above, the only evidence of

harm provided by Plaintiff Borrowers is evidence of the loss of

                                  20
title, possession, and investments in the properties, as if all

of these attach to property owned free and clear.

            Generally, tort claims require “the plaintiff to show

‘that the harm would not have occurred’ in the absence of--that

is, but for--the defendant’s conduct.”    Univ. of Tex. Sw. Med.

Ctr. v. Nassar, 570 U.S. 338, 346-47 (2013) (citing Restatement

of Torts § 431, Comment a (negligence); § 432(1), and Comment a

(same)) (other citations omitted).    It is undisputed that

Plaintiff Borrowers defaulted on their mortgages and were

subject to foreclosure.    If Plaintiff Borrowers’ harm is the

loss of title, possession, and investments in their properties,

that loss might well have occurred even if Defendant Banks had

not engaged in the alleged advertising, publication, and

postponement practices.    That is, even if Defendant Banks had

conducted the nonjudicial foreclosure proceedings according to

all applicable requirements, 10 Plaintiff Borrowers’ properties

might still have been sold at foreclosure.

            Plaintiff Borrowers argue that O’Grady v. State, 140

Haw. 36, 398 P.3d 625 (2017), precludes this type of “but for”

analysis.    See, e.g., Lima, ECF No. 274, PageID # 17173.    In

O’Grady, falling rocks and a related car accident on a state


10This court is not here saying that it has made any factual
finding that Defendant Banks have engaged in unlawful practices
or wrongfully foreclosed. Such a determination will, in any
event, be rendered unnecessary if Plaintiff Borrowers are
determined to have failed to show cognizable harm.
                                21
highway led to a negligence claim.     See 140 Haw. at 40, 398 P.3d

at 629.   The Hawai‘i Supreme Court applied “a two-step analysis

for determining whether the defendant’s conduct was the legal

cause of the plaintiff’s injuries.”     Id. at 44, 398 P.3d at 633.

“[T]he defendant’s conduct is the legal cause of the harm to the

plaintiff if ‘(a) the actor’s conduct is a substantial factor in

bringing about the harm, and (b) there is no rule of law

relieving the actor from liability because of the manner in

which his or her negligence has resulted in the harm.’”     Id.

(alterations omitted) (quoting Taylor-Rice v. State, 91 Haw. 60,

74, 979 P.2d 1086, 1100 (1999)).     O’Grady did not address

foreclosures, but assuming the “substantial factor” test applies

in the present context, it is unclear whether Plaintiff

Borrowers can show that Defendant Banks’ alleged conduct was a

substantial factor in bringing about the loss of title,

possession, and investments in Plaintiff Borrowers’ properties

if Plaintiff Borrowers fail to account for the mortgages they

indisputably defaulted on.

          Possibly, the harm to Plaintiff Borrowers should be

viewed as the loss of title, possession, and investments in

their properties earlier than the loss would have occurred with

properly conducted foreclosures.     This interpretation recognizes

that the foreclosure sales of the properties were inevitable

given Plaintiff Borrowers’ defaults, but that the sales should

                                22
have been redone to comply with all requirements governing the

manner of foreclosure.   In other words, even if Plaintiff

Borrowers’ properties would have eventually been sold (absent

evidence that they could have cured their defaults had the sales

been postponed), they suffered harm from Defendant Banks’

premature selling of the properties.

            However, even this characterization of harm raises the

question of how to deal with Plaintiff Borrowers’ mortgages.     If

Plaintiff Borrowers can claim only the loss of something they

had in the first place, then how can they ignore the mortgages,

as they never had unencumbered interests in their properties?

            Absent the foreclosure sales, Plaintiff Borrowers

would have continued to be obligated to make their mortgage

payments.   And absent any noncompliance with foreclosure

requirements, Plaintiff Borrowers’ mortgages would have been

taken into account.   Under this line of reasoning, Plaintiff

Borrowers themselves arguably must include evidence of their

outstanding mortgage debt in claiming harm in the form of loss

of title, possession, and investments.    That is, they cannot

claim as harm the loss of something they never had.

            But this court cannot say that this line of reasoning

reflects Hawai‘i law on the appropriate remedy in all wrongful

foreclosure cases.    Critical to this court’s uncertainty is

Santiago v. Tanaka, which involved a wrongful foreclosure of

                                 23
property owned by the Santiagos.     The Santiagos had a purchase

money mortgage from their seller, who proceeded to foreclose

even though the Santiagos were not in default when their

property was sold.   See 137 Haw. at 140, 157-58, 366 P.3d at

615, 632-33.   The Hawai‘i Supreme Court noted that “the classic

remedy” in such circumstances would be “return of title and

possession,” but that “money damages . . . may be substituted

for title and possession in certain instances pursuant to the

equitable powers of a court in adjudicating a case arising from

a mortgage foreclosure.”   Id. at 154 n.33, 366 P.3d at 629 n.33.

To “prevent forfeiture of [the Santiagos’] interests,” the

Hawai‘i Supreme Court “exercise[d] [its] equitable power in

awarding restitution.”   Id. at 158, 366 P.3d at 633.     It

concluded that “the Santiagos are entitled to restitution of

their proven out-of-pocket losses.”    Id.    Having purchased the

property in 2006 for $1,317,518.31, the Santiagos were entitled

to $1,412,790.79, which included the Santiagos’ $800,000 down

payment on the property, $585,161.60 covering “mortgage payments

from September 2006 to March 2011,” $17,518.31 in closing

charges associated with the sale, and $10,110.88 in property

taxes that the Santiagos paid following the foreclosure sale.

See id. at 142, 158, 366 P.3d at 617, 633.      It is not clear from

the opinion why mortgage payments that ended up totaling

$585,161.60 were made up to March 2011.      The foreclosure sale

                                24
occurred in October 2008.   See id. at 145, 366 P.3d at 620.

Moreover, mortgage payments from 2006, when the Santiagos bought

the property, through June 2008 totaled $235,161.60.   Id. at 144

n.17, 366 P.3d at 619 n.17.    That means that more than half of

the $585,161.60 in mortgage payments were made after the

foreclosure sale.

           Later, in Mount v. Apao, the Hawai‘i Supreme Court

directed the circuit court on remand “to apply Santiago to

determine an appropriate remedy for the wrongful foreclosure.”

139 Haw. at 180, 384 P.2d at 1281.    Hungate also cited Santiago,

stating that, “[w]hen voiding the foreclosure is not possible,

the mortgagor is entitled to ‘restitution of their proven out-

of-pocket losses’ through a wrongful foreclosure claim.”   139

Haw. at 407, 391 P.3d at 14.

           Plaintiff Borrowers rely on Santiago for the

proposition that the harm in a wrongful foreclosure is the loss

of title and possession in the property, and that, if return of

title and possession is not feasible, then a court may award

restitution to the borrower pursuant to the court’s equitable

powers.   Plaintiff Borrowers conclude that a borrower’s

outstanding mortgage debt is not relevant to determining whether

a borrower is harmed by a violation of foreclosure requirements;

Plaintiff Borrowers view mortgages as relevant only as a matter

of setoff.   See, e.g., Lima, ECF No. 247, PageID #s 13970-80.

                                 25
           The Santiago decision makes no mention of the effect

of any remaining mortgage obligation owed by the Santiagos.      The

wrongful foreclosure was premised on mortgage provisions

allowing the lender to declare all outstanding amounts

immediately due and payable upon the Santiagos’ default.      137

Haw. at 144, 366 P.3d at 619.   But there is no discussion in the

Santiago opinion going to the satisfaction of any mortgage

obligation, even after the holder of the purchase money mortgage

bought the property for $365,000 at the foreclosure auction in

2008.   See id. at 145, 366 P.3d at 620.

           That foreclosure price was far below the more than

$1.3 million that the Santiagos had paid just two years earlier.

The Hawai‘i Supreme Court appears to have been intent on

avoiding a huge windfall to the lender.    The Court did not

expressly refer to any windfall to the victimized borrowers, but

the “total out-of-pocket losses of $1,412,790.79” resulting from

the wrongful foreclosure appears to have disregarded any

remaining mortgage obligation, and to have ended up compensating

the Santiagos for payments made even during the years they

occupied the property.   Thus, the Santiagos were repaid whatever

they had spent, were left with no debts, and were in effect

given rent-free occupancy before losing title.    Plaintiff

Borrowers therefore read Santiago as establishing that, under

Hawai‘i law, borrowers who have been subjected to wrongful

                                26
foreclosures may end up debt-free, and reimbursed for all

payments made relating to the property or to the foreclosure.

           As added support for their reading, Plaintiff

Borrowers point to Beneficial Hawaii, Inc. v. Kida, 96 Haw. 289,

30 P.3d 895 (2001), in which a mortgage was declared void

because it had issued through the services of an unlicensed

mortgage broker.   That left the purchaser owning property free

and clear of a mortgage.   But this purported windfall resulted

from the mortgagee’s failure “to adduce evidence sufficient to

prove that it was entitled to any equitable relief.”    Id. at

296, 30 P.3d at 902.   This court therefore questions whether

Plaintiff Borrowers should rely on Kida as establishing what

Plaintiff Borrowers may recover.     It was the failure of proof,

not some unassailable borrower’s right, that resulted in the

purported windfall to the borrower.

           Notably, Santiago and Mount involved borrowers who had

cured their defaults or were denied the opportunity to cure.

The decisions do not expressly limit the remedies discussed to

those for whom no foreclosure at all should have occurred, but

this court recognizes that not all wrongful foreclosures are the

same.   Like the three cases before this court, Hungate involved

wrongdoing in the manner in which the nonjudicial foreclosure

was conducted, not foreclosure that never should have occurred

even had the lender strictly complied with procedural

                                27
requirements.    The borrower in Hungate had defaulted, and the

opinion gives no indication that the borrower could have cured

the default.    The borrower’s remedy for wrongful foreclosure

remained “out-of-pocket losses.”      See Hungate, 139 Haw. at 399,

391 P.3d at 6.    Plaintiff Borrowers read “out-of-pocket losses”

as allowing them to recover title, possession, and investments

in their properties in the same manner that the nondefaulting

Santiagos did.    See, e.g., Lima, ECF No. 247, PageID #s 13969-

72.

          Although relying on Santiago, Plaintiff Borrowers do

not appear to be seeking a full extinguishing of mortgage debt.

They instead seek to avoid having to take that debt into account

at the summary judgment stage or the class certification stage.

Defendant Banks argue that if a borrower has an “underwater”

mortgage (i.e., a mortgage with an outstanding balance that

exceeds the value of the property) or if a borrower deliberately

chooses to default, the borrower cannot ignore the mortgage debt

when challenged at the summary judgment stage.

          The conundrum before this court is how, if at all, the

“out-of-pocket losses” restitution analysis bears on whether a

borrower can prove the harm element in the liability portion of

a wrongful foreclosure claim.    Santiago may suggest that any

remaining mortgage debt be disregarded, and the investment value

in the property be returned to borrowers without setoff.     See

                                 28
137 Haw. at 158, 366 P.3d at 633.      The Hawai‘i Supreme Court

recognized that, “[a]t the time of their ejectment, the

Santiagos had made virtually full payment to Tanaka for the

Tavern, including an $800,000 down payment and $585,161.60 in

mortgage payments.”    Id.   It is not clear whether the result

would have been the same if the mortgage debt had substantially

exceeded the value of the property.

            If the effect of the mortgage does matter in the harm

analysis, such that a borrower whose debt exceeds the value of

the property does not suffer harm, that of course leaves the

question of how to determine the value of the property.

Defendant Banks offer the foreclosure prices as evidence of

value, but this court is not here adopting that approach or

including that issue in the certified question.      This court

notes that Santiago appeared to disregard the foreclosure price

of $365,000.     See 137 Haw. at 145, 366 P.3d at 620.

            B.    UDAP Claims.

            To state a UDAP claim, a plaintiff must demonstrate:

“(1) a violation of section 480–2; (2) injury to the consumer

caused by such a violation; and (3) proof of the amount of

damages.”    Isagawa v. Homestreet Bank, 769 F. Supp. 2d 1225,

1237 (D. Haw. 2011) (citing Davis v. Wholesale Motors, Inc., 86

Haw. 405, 417, 949 P.2d 1026, 1038 (App. 1997)).      “[W]hile proof

of a violation of chapter 480 is an essential element of an

                                  29
action under HRS § 480–13, the mere existence of a violation is

not sufficient ipso facto to support the action; forbidden acts

cannot be relevant unless they cause [some] private damage.”

Robert’s Haw. Sch. Bus, Inc. v. Laupahoehoe Transp. Co., Inc.,

91 Haw. 224, 254 n.30, 982 P.2d 853, 883 n.30 (1999) (second

alteration in original) (quoting Ai v. Frank Huff Agency, Ltd.,

61 Haw. 607, 618, 620-21, 607 P.2d 1304, 1312, 1313 (1980)),

superseded by statute on other grounds as noted in Davis v. Four

Seasons Hotel Ltd., 122 Haw. 423, 428 n.9, 228 P.3d 303, 308 n.9

(2010).

           “HRS chapter 480 does not define injury or damages,

but ‘Hawai‘i courts have not set a high bar for proving’

injury.”   Hungate, 139 Haw. at 412, 391 P.3d at 19 (quoting

Compton v. Countrywide Fin. Corp., 761 F.3d 1046, 1053 (9th Cir.

2014)).    However, “[a]ny injury must be fairly traceable to the

defendant’s actions.”    Kekauoha-Alisa, 674 F.3d at 1092 (citing

Flores v. Rawlings Co., LLC, 117 Haw. 153, 167 n.23, 177 P.3d

341, 355 n.23 (2008)).

           In Kekauoha-Alisa, the Ninth Circuit addressed injury

in a UDAP claim in an adversary proceeding in bankruptcy court.

The claim was founded on alleged violations of section 667-5’s

publication requirements.    The Ninth Circuit stated, “Under HRS

§ 480–13, the injury is measured through standard expectation

damages, i.e., damages sufficient to make the plaintiff whole.”

                                 30
Kekauoha-Alisa, 674 F.3d at 1092 (citing Leibert v. Fin.

Factors, Ltd., 71 Haw. 285, 290-91, 788 P.2d 833, 836–37

(1990)).   Because the bankruptcy court “made no finding--

explicit or otherwise--that the enumerated damages were caused

by and fairly traceable to Lenders’ improper postponement,” the

Ninth Circuit remanded the case to the bankruptcy court to make

such findings.   Id. at 1093.

           The Ninth Circuit said it was not enough for a debtor

to “simply list[] as damages Debtor’s loss of equity in her

property, the rental value of the property for the time Debtor

was apparently excluded from possession, and attorneys’ fees

accrued in the state court ejectment action.”   Id.   It reasoned:

           The damages the bankruptcy court awarded all
           flow from the foreclosure on Debtor’s home
           and appear to give Debtor an inappropriate
           windfall. This seems irreconcilable with
           the bankruptcy court’s finding that Debtor
           did not experience foreclosure of her home
           because of Lenders’ imperfect postponement
           procedure. As the bankruptcy court phrased
           it, “There is no question, . . . that the
           Mortgage was in default and that the
           mortgagee was entitled to foreclose. The
           only question is whether the proper party
           foreclosed the Mortgage in the proper
           manner.” In sum, the court’s findings of
           fact appear to establish that Debtor’s
           losses “result[ed] from” her default, rather
           than Lenders’ failure to shout out the
           postponement of the foreclosure.




                                31
Id. (citing Haw. Med. Ass’n v. Haw. Med. Serv. Ass’n, Inc., 113

Haw. 77, 114, 148 P.3d 1179, 1216 (2006)). 11

            On remand, to “properly narrow[] the inquiry to the

damage caused by Lenders’ deceptive postponement,” the

bankruptcy court was directed to “determine the difference, if

any, between Debtor’s situation had Lenders properly postponed

the foreclosure sale and Debtor’s actual situation, given that

the sale was improperly postponed.” 12   Id.


11The Ninth Circuit also noted that the plaintiff-debtor had
suggested that “she can prove that but for Lenders’ improper
postponement, she might have succeeded in curing her default”
and that “[t]his fact, if proven, might establish that Debtor’s
temporary loss of possession of the property was ‘fairly
traceable’ to Lenders’ deceptive practice.” Kekauoha-Alisa, 674
F.3d at 1093 (quoting Flores, 117 Haw. at 167 n.23, 177 P.3d at
355 n.23).

12   On remand, the bankruptcy court stated,

       [H]aving reviewed the record again, I now think that
       the improper notice of postponement did not cause the
       Debtor to lose the value of the equity in her
       property. The defective postponement did not
       extinguish the Debtor’s debt to the Lenders, discharge
       the lien of the mortgage, or preclude the Lenders from
       foreclosing. It means only that the Lender must
       renotice the foreclosure for a later date. Any
       damages flowing from the fact of the foreclosure are
       not compensable, because the Lender unquestionably had
       (and still has) the right to foreclose. The only
       compensable damages are those caused by the wrongful
       postponement of the foreclosure--in other words,
       damages caused by the fact that the Lenders took
       ownership and possession of the Debtor’s property
       before the Lenders were entitled to do so.

In re Kekauoha-Alisa, Bankr. No. 467,468, 2012 WL 3061511, at *2
(Bankr. D. Haw. Jul. 26, 2012). The bankruptcy court went on to
award “the fair rental value of the property from the date that
                                32
          The Ninth Circuit in Kekauoha-Alisa therefore

considered the borrower’s default when analyzing the harm

element in a UDAP claim and appeared to require the borrower to

offer evidence of harm beyond the loss of title, possession, and

investment in the property.   The Ninth Circuit’s “interpretation

of Hawai‘i law remains binding in the Ninth Circuit ‘in the

absence of any subsequent indication from the Hawai‘i courts

that our interpretation was incorrect.’”   Kona Enters., Inc. v.

Estate of Bishop, 229 F.3d 877, 884 n.7 (9th Cir. 2000)




she wrongfully lost ownership of the property pursuant to the
invalid foreclosure sale until the Lenders restore title to her
and the attorneys’ fee she incurred in [a related] ejectment
case.” Id. at *4. The award was trebled under section 480-2.
See id.
          The lenders sought reconsideration of the award,
arguing that “their misconduct--the invalid notice of
postponement of the foreclosure sale--did not cause this damage,
because the Debtor was still in default and they were still
entitled to foreclose.” In re Kekauoha-Alisa, Bankr. No. 05-
01215, 2013 WL 773057, at *1 (Bankr. D. Haw. Feb. 27, 2013).
The bankruptcy court denied the lenders’ motion, reasoning that
“[t]he Lenders’ misconduct did cause these losses,” and that
“[w]hether or not the Debtor was able to make the mortgage
payments, the Debtor was entitled to the use and ownership of
the property until the Lenders properly foreclosed their
mortgage.” Id. at *2.
          Thus, the bankruptcy court did not consider the effect
of the mortgage in determining whether the lenders caused the
debtor harm. See also Paresa v. HSBC Bank USA, N.A., Civ. No.
17-00248 DKW-RLP, 2018 WL 2090605, at *10 (D. Haw. May 4, 2018)
(referring to a premature nonjudicial foreclosure sale and
noting that “this particular type of harm may be caused by the
failure of a foreclosing mortgagee to give proper notice of
postponement,” but declining to address, on a less explicit
record of harm than exists in the three cases in issue here,
“the applicable measure of damages”).
                                33
(alteration omitted) (quoting Owen v. United States, 713 F.2d

1461, 1464 (9th Cir. 1983)).

          However, Hungate, decided five years after the Ninth

Circuit decided Kekauoha-Alisa, may suggest that the Ninth

Circuit’s interpretation of UDAP claims was incorrect.    In

discussing whether the borrower in Hungate had alleged

sufficient facts to show the requisite harm supporting his UDAP

claim, the Hawai‘i Supreme Court stated that the borrower “need

only allege that ‘he has, as a direct and proximate result of

[the lender’s] violation of section 480-2, sustained special and

general damages’ to withstand a motion to dismiss.’”   139 Haw.

at 412, 391 P.3d at 19 (alterations omitted) (quoting Compton,

761 F.3d at 1054).   The Hawai‘i Supreme Court held that the

borrower sufficiently stated a UDAP claim because “[b]ased on

the allegations in the complaints, the factfinder could

determine [the borrower] was injured by the foreclosure sale,

which eliminated equity that [the borrower] held in the property

and prevented him from using the property.”   Id.

          This court recognizes that Hungate addressed the

factual allegations required to survive a motion to dismiss, not

the evidence required to survive a motion for summary judgment.

In Kekauoha-Alisa, the Ninth Circuit was reviewing a decision

made after a bench trial.   It is unclear to this court whether

the Hawai‘i Supreme Court’s language in Hungate should be read

                                34
as stating that, to demonstrate harm under section 480-2, a

borrower need only provide evidence of lost use of the property

and/or lost equity or investment in the property.    As a result,

this court seeks guidance from the Hawai‘i Supreme Court on how,

if at all, the effect of a mortgage should be factored into

determining whether a borrower bringing a UDAP claim has

suffered injury for purposes of presenting its liability case in

the summary judgment context. 13

VI.         ORDER.

            The Clerk of Court is directed to transmit a copy of

this order to the Hawai‘i Supreme Court under official seal of

the United States District Court of the District of Hawaii.    See

Haw. R. App. P. 13(c).    The Clerk is also directed to provide

“original or copies of all or any portion of the record” in this

case as “[t]he Hawai‘i Supreme Court may, in its discretion,

require.”    Id.



13During a consolidated hearing on the class certification
motions, Plaintiff Borrowers argued that, if this court
determined that Plaintiff Borrowers had not established an
injury, then this court lacked subject matter jurisdiction
because Plaintiff Borrowers, absent any injury, lacked standing
to proceed. Plaintiff Borrowers are confusing jurisdictional
requirements with their burden on summary judgment. Certainly
Plaintiff Borrowers must allege an injury for this court to
exercise jurisdiction over their claims. But if Plaintiff
Borrowers fail to offer evidence of injury, that is a failure of
proof, not of jurisdiction. The question certified here goes to
what Plaintiff Borrowers must prove to maintain their claims,
not to whether Plaintiff Borrowers have at least alleged an
injury.
                                35
            The parties in each case shall file a joint notice in

this court within one week of the Hawai‘i Supreme Court’s

decision to accept or reject certification.    If the Hawai‘i

Supreme Court accepts the certified question, the parties in

each case shall file a joint status report to this court every

six months after the date of acceptance, or more frequently if

circumstances warrant.

            Further proceedings in this court are stayed pending

action by the Hawai‘i Supreme Court.    The pending motions in

Lima, Gibo, and Bald are hereby terminated without prejudice.

After the Hawai‘i Supreme Court’s decision, the motions may be

reinstated without filing additional papers.    A party wishing to

reinstate a motion should submit a letter to the court

specifying the motions to be reinstated.    All upcoming dates and

deadlines in these cases are vacated.    Deadlines that have

already expired are not affected by this order, meaning that, if

new dates are later set, expired deadlines are not automatically

extended.

            The court directs the Clerk to administratively close

all three cases while the matter is pending in the Hawai‘i

Supreme Court.

\

\

\

                                 36
          IT IS SO ORDERED.

          DATED: Honolulu, Hawaii, May 16, 2019.


                         /s/ Susan Oki Mollway

                         Susan Oki Mollway
                         United States District Judge

Lionel Lima, et al. v. Deutsche Bank National Trust Company,
Civ. No. 12-00509 SOM-WRP, Evelyn Jane Gibo, et al. v. U.S. Bank
National Association, Civ. No. 12-00514 SOM-WRP, and David Emory
Bald, et al. v. Wells Fargo Bank, N.A., Civ. No. 13-00135 SOM-
RT; ORDER CERTIFYING A QUESTION TO THE HAWAI‘I SUPREME COURT.




                               37
